Citation Nr: 0802994	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

4.  Entitlement to service connection for dysthymic disorder.

5.  Entitlement to total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.  A note in the 
file indicates that the veteran failed to appear for his 
October 2007 Board videoconference hearing.

A September 2007 RO decision denied the veteran's application 
to reopen a claim of service connection for a bilateral knee 
disability.  The veteran has not expressed disagreement with 
that rating action.

Because the Board is granting service connection on the basis 
that competent objective evidence of record establishes that 
the veteran actually stepped foot in Vietnam, the claim is 
not governed by the stay imposed (Chairman's Memorandum 01-
06-24 (Sept. 21, 2006)) on cases potentially affected by the 
decision of the Court of Appeals for Veterans Claims (Court) 
in Haas v. Nicholson, 20 Vet. App. 257 (2006).

The issues of entitlement to service connection for dysthymic 
disorder and entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Competent objective evidence of record establishes that 
the veteran was in Vietnam during his active service.

2.  Competent clinical evidence of record establishes that 
the veteran has been diagnosed with diabetes mellitus, Type 
II.

3.  A VA physician has indicated that the veteran's coronary 
artery disease and neuropathy of the upper and lower 
extremities are related to diabetes mellitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, is presumed to have been 
incurred in the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Coronary artery disease is proximately due to service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007).

3.  Peripheral neuropathy of the upper and lower extremities 
is proximately due to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In view of the Board's favorable decision in this 
appeal, however, further assistance is unnecessary to aid the 
veteran in substantiating his claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to, the result of, or 
aggravated by, a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

A veteran who had active service in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1995, is 
presumed to have been exposed to an herbicide agent.  38 
U.S.C.A. § 1116(f).  If such a veteran develops diabetes 
mellitus to a degree of 10 percent or more at any time after 
service, that disease will be presumed service connected.  38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a).

The veteran's Form DD 214 reveals that he is in receipt of 
the Vietnam Service Medal.  The veteran's service personnel 
records demonstrate that he was TDY in Southeast Asia from 
October 1968 to December 1968 for a period of 49 days.  His 
service medical records show that he was treated at a 
dispensary in Thailand in October and November 1968.  Service 
personnel records, and service medical records, establish 
that the veteran served in Japan.

Diabetes mellitus

The veteran asserts that his October 1968 to December 1968 
TDY service took place in Thailand.  This is consistent with 
the service personnel records, and service medical reports, 
of record.  While he does not assert that he actually served 
in Vietnam, the veteran states that he had a two day layover 
at the Tan Son Nhut Air Base in Vietnam on his way from Japan 
to Thailand and another two-day layover at Tan Son Nhut from 
Thailand back to his regular duty station in Japan.

While the veteran's personnel records contain no indication 
that the veteran had a layover in Vietnam, the Board observes 
that it is unlikely such a notation would appear in the 
personnel records, because, as noted earlier, the veteran is 
not asserting that he served in Vietnam, only that he 
transited there for a brief time on two occasions.  In 
support of his claim, the veteran has submitted a statement, 
dated in October 2003, from a service comrade (W.F.P) who 
knew the veteran prior to service and served at the same 
location as the veteran in Thailand in October 1968.  The 
service comrade remembers that the veteran informed him that 
he had stopped in Vietnam at Tan Son Nhut Air Base on the way 
from Japan to Thailand.

In further support of his claim, the veteran has submitted a 
signed statement, dated in November 2003, from his former 
military supervisor, L.E.B, identified as a retired US Air 
Force Senior Master Sergeant.  L.E.B. stated that the veteran 
did indeed stop twice in Vietnam, at Tan Son Nhut Air Base, 
in connection with his travel from Japan to Thailand and from 
Thailand to Japan.  L.E.B's status as a supervisor is 
confirmed as he is listed as an Indorsing Official on two of 
the veteran's performance reviews of record, dated in May 
1967 and October 1967.

The veteran asserts that he was in Vietnam in 1968 for a 
period of approximately two days on two different occasions.  
This testimony is, at the bare minimum, not inconsistent with 
official service records.  Further, two service comrades, 
including a senior Air Force NCO, have submitted statements 
that largely corroborate the veteran's assertions in this 
case.

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran likely spent time, albeit briefly, in 
Vietnam during his active military service.  As such, he is 
presumed to have been exposed to herbicides in service.  As 
he subsequently developed diabetes mellitus, service 
connection for diabetes mellitus is warranted.  See July 1, 
2003 VA examination report.

Coronary artery disease and peripheral neuropathy

The Board notes that the July 2003 VA examiner has linked the 
veteran's coronary artery disease (diagnosed as 
atherosclerotic heart disease) and peripheral neuropathy of 
the hands and feet to the veteran's service-connected 
diabetes.  The Board finds that competent clinical evidence 
of record supports service connection for coronary artery 
disease and peripheral neuropathy of the upper and lower 
extremities secondary to diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for coronary artery disease secondary to 
service-connected diabetes mellitus is granted.

Service connection for peripheral neuropathy of the upper and 
lower extremities secondary to service-connected diabetes 
mellitus is granted.


REMAND

As for the issue of entitlement to service connection for 
dysthymic disorder, the Board notes that the veteran, as 
indicated at the July 2003 VA mental disorders examination, 
has essentially indicated that his dysthymic disability is 
related to his service-connected diabetes.  In light of the 
actions taken in the decision above, the Board finds that the 
veteran should be afforded another VA psychiatric examination 
that addresses his contentions in this matter.

Appellate consideration of the issue of entitlement to TDIU 
is deferred pending completion of the action requested below.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current psychiatric disability, 
including dysthymia, that is proximately 
due to, or aggravated by, any service-
connected disability, to include diabetes 
mellitus, Type II.  The examiner must 
explain the rationale for all opinions 
given.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for dysthymia and entitlement 
to TDIU.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


